Citation Nr: 1440529	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-04 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depressive, intermittent explosive and impulse control disorders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel
INTRODUCTION

The Veteran served on active duty from March 1996 to March 2000. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO, inter alia, denied service connection for an acquired psychiatric disability.  In May 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2011. 

In November 2012, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic Virtual VA file associated with the Veteran's claim.  Review of the Veteran's Virtual VA file  reveals that the documents are either duplicative of the records in the claims file  or irrelevant to the issue on appeal.  Further, the Veteran's paperless, electronic file in  in the Veterans Benefit Management System does not currently contain any documents.

For reasons expressed below, the claim on appeal is being  remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted

In written statements of record and during his  Board hearing testimony, the Veteran asserts that his current psychiatric disorder is related to "hazing" incidents that occurred in service.  In this regard, he reported being unfairly treated, verbal abuse and being threatened to be given a dishonorable discharge.  In his notice of disagreement, the Veteran reported that he was late once and he was made an example and put on restriction.  Service treatment records do indicate that the Veteran had to undergo a competence for duty test in May 1998, which he passed.  He has also reported that he has experienced continuing symptomatology since service.  Current VA treatment records document diagnoses of depressive disorder, intermittent explosive disorder and impulse control disorder, but include no comment or opinion addressing the etiology of diagnosed disorder, to the incidents described by the Veteran.  

Under these circumstances, , a VA examination with opinion as to whether any diagnosed psychiatric disability is medically-related to service would helpful in resolving this appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the AOJ should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim (as the original claim will be considered on the basis of the evidence of record).  38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  
Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA treatment records, it appears that the Veteran receives ongoing treatment for his psychiatric disorder at the VA Medical Center (VAMC) in Houston, Texas, including the VA Outpatient Clinic (VAOPC) in Lufkin, Texas.  However, the most recent VA treatment records associated with the paper claims file are dated in January 2010, and the Veteran's Virtual VA file does not include any additional VA treatment records.  Moreover, the VA treatment records only date back to August 2004.  However, records at that time appear to indicate prior treatment.  Thus, there appears to be relevant VA treatment records outstanding.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the Houston VAMC, including the Lufkin VAOPC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, dated prior to August 2004 and since January 2010, following the current procedures prescribed in 38 C.F.R.  § 3.159 as regards requests for records from Federal facilities. 

Moreover, given the Veteran's contentions concerning the problems he experienced in service, the Board finds that his service personnel records would be helpful to determine if there is any documentation supporting these contentions.  Hence, the AOJ should obtain the Veteran's service personnel records from the National Personnel Records Center (NPRC), following the current procedures prescribed in 38 C.F.R.  § 3.159 as regards requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining  that he has a full one-year period for response.  See 38 U.S.C.A.  § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Obtain from the Houston VAMC, including the Lufkin VAOPC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, dated prior to August 2004 and since January 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the record.

2.  Obtain from the NPRC the Veteran's service personnel records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the record.

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding ,pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide this claim within the one-year period).

4.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with record.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at an appropriate VA medical facility.  

The contents of the entire claims file (paper and electronic),  to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his/her report), and all clinical findings should be reported in detail.

The examiner should clearly diagnose all current psychiatric disability(ies), to include major depressive disorder.  

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service-to include  in-service hazing incidents described by the Veteran.  

In rendering the requested opinion, the examiner should consider and discuss all pertinent medical evidence and lay assertions.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate claim for service connection for an acquired psychiatric disorder  in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran  need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



